Execution Version


Exhibit 10.1


SECOND AMENDMENT TO
EIGHTH AMENDED AND RESTATED CREDIT AGREEMENT



This SECOND AMENDMENT TO EIGHTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of September 23, 2019, but effective as of the
Effective Date (hereinafter defined), among VAIL HOLDINGS, INC., a Colorado
corporation (the “Company”), the LENDERS (as defined in the Credit Agreement
referenced below) party hereto, and BANK OF AMERICA, N.A., as Administrative
Agent (hereinafter defined).


R E C I T A L S


A.    The Company has entered into that certain Eighth Amended and Restated
Credit Agreement dated as of August 15, 2018, with Bank of America, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), and certain
other agents and lenders party thereto (as amended by that certain First
Amendment to Eighth Amended and Restated Credit Agreement dated as of April 15,
2019, and as further amended, restated, or otherwise modified from time to time,
the “Credit Agreement”; capitalized terms used but not defined herein have the
meanings set forth in the Credit Agreement), providing for a term loan,
revolving credit loans, letters of credit, and swing line loans.


B.    The Company has requested certain amendments to the Credit Agreement.


Subject to the terms and conditions set forth herein, the Company, the Lenders
party hereto, the Guarantors (by execution of the attached Guarantors’ Consent
and Agreement), and Administrative Agent agree as follows:


1.    Amendments to the Credit Agreement. Effective as of the Effective Date,
the parties hereto agree that:


(a)    New Definitions. Section 1.1 of the Credit Agreement is amended by
inserting the following new definitions alphabetically to read as follows:


“Peak Resorts means Peak Resorts, Inc., a corporation existing under the Laws of
the State of Missouri.”
“Peak Resorts Acquisition means the acquisition of the Peak Resorts Acquisition
Subsidiaries by the Company pursuant to the Peak Resorts Acquisition Agreement
and repayment of certain indebtedness of the Peak Resorts Acquisition
Subsidiaries.”
“Peak Resorts Acquisition Agreement means the Agreement and Plan of Merger,
dated as of July 20, 2019, by and among the Company, VRAD Holdings, Inc., Peak
Resorts and, solely with respect to Section 9.14 thereof, VRI.”
“Peak Resorts Acquisition Subsidiaries means, collectively, Peak Resorts and any
direct or indirect Subsidiary of Peak Resorts existing on the Second Amendment
Closing Date.”
“Second Amendment Closing Date means September 23, 2019.”







--------------------------------------------------------------------------------





(b)    Amendment to Definitions. The following definitions set forth in Section
1.1 of the Credit Agreement are amended and restated in their entirety as
follows:


“Critical Assets means all improvements, assets, and Rights essential to ski
resort operations owned or acquired by any Company; provided that the assets of
the Whistler Acquisition Subsidiaries and the Peak Resorts Acquisition
Subsidiaries shall not be deemed ‘Critical Assets’.”
“Fee Letter means the letter agreement dated August 15, 2018, among Borrower,
Administrative Agent and BofA Securities, Inc., as successor to Merrill Lynch,
Pierce, Fenner & Smith Incorporated.”
“Joint Lead Arrangers means BofA Securities, Inc., U.S. Bank National
Association and Wells Fargo Securities, LLC, in their respective capacities as
joint lead arrangers and joint bookrunners.”
“Maximum Facility Amount means, on any date of determination, the greater of (a)
$1,500,000,000, and (b) the product of (i) 2.75 and (ii) Adjusted EBITDA for the
four fiscal quarters ending on the last day of the immediately preceding fiscal
quarter.”
“Termination Date means (a) for purposes of the Revolver Facility, the earlier
of (i) September 23, 2024; and (ii) the effective date upon which Revolver
Lenders’ Revolver Commitments are otherwise canceled or terminated, and (b) for
purposes of the Term Loan Facility, (i) the earlier of September 23, 2024, and
(ii) the effective date of any other termination, cancellation or acceleration
of the Term Loan Facility.”


(c)    Amendment to Definitions. The first sentence following the table set
forth in the definition of “Applicable Margin” in Section 1.1 of the Credit
Agreement is amended and restated as follows:
    
“Prior to Administrative Agent’s receipt of the Companies’ consolidated
Financial Statements for the Companies’ fiscal quarter ended October 31, 2019,
the ratio of Net Funded Debt to Adjusted EBITDA shall be fixed at Level III.”


(d)    Amendment to Definitions. Clause (g) of the definition of “Permitted
Debt” in Section 1.1 of the Credit Agreement is amended and restated as follows:
    
“(g)    (i) Non-Recourse Debt of Unrestricted Subsidiaries, and (ii) other Debt
of Unrestricted Subsidiaries, whether or not recourse to the Restricted
Companies, so long as any guaranties or other contingent obligations of the
Restricted Companies in respect of such Debt is permitted pursuant to clause
(h)(ii) below;”


(e)    Amendment to Definitions. Section 1.1 of the Credit Agreement is amended
by deleting the definition of “MLPF&S” therefrom.


(f)    Amendment of Section 1.8. Section 1.8 of the Credit Agreement is amended
and restated as follows:


“1.8    Whistler Acquisition Subsidiaries and Peak Acquisition Subsidiaries.
Notwithstanding any requirement to the contrary in this Agreement, the Whistler
Acquisition Subsidiaries and the Peak Resorts Acquisition Subsidiaries shall be
deemed “Unrestricted Subsidiaries”; provided that the Whistler Acquisition
Subsidiaries and the Peak Resorts Acquisition


2



--------------------------------------------------------------------------------





Subsidiaries shall be treated as “Restricted Subsidiaries” for the purposes of
the definition of Adjusted EBITDA for all purposes under this Agreement and Net
Funded Debt and interest on Funded Debt attributable to the Whistler Acquisition
Subsidiaries and the Peak Resorts Acquisition Subsidiaries shall be included in
the calculation of the financial covenants set forth in Sections 11.1 and 11.2
(provided, in each case, only Borrower’s equity ownership percentage of Adjusted
EBITDA, Net Funded Debt and interest on Funded Debt attributable to the Whistler
Acquisition Subsidiaries shall be included in such calculation). Borrower shall
pledge 65% of the Equity Interest of VHF B.V. and 100% of the Equity Interests
of Peak Resorts to Administrative Agent, for the benefit of Lenders.”
(g)    Amendment of Article 1. Article 1 of the Credit Agreement is amended to
add a new Section 1.10 to read as follows:


“1.10    Interest Rates. Administrative Agent does not warrant, nor accept
responsibility, nor shall Administrative Agent have any liability with respect
to the administration, submission or any other matter related to the rates in
the definition of “Eurocurrency Rate” or with respect to any rate that is an
alternative or replacement for successor to any of such rate (including, without
limitation, any LIBOR Successor Rate) or the effect of any of the foregoing, or
of any LIBOR Successor Rate Conforming Changes.”
(h)    Amendment of Section 2.1(b). Section 2.1(b) of the Credit Agreement is
amended and restated as follows:


“(b)    Term Loan Lenders made Term Loans to Borrower on May 1, 2015, October
14, 2016, and during the Delayed Draw Availability Period. Subject to and in
reliance upon the terms, conditions, representations, and warranties in the Loan
Papers, each Term Loan Lender severally, but not jointly, agrees to make one or
more Term Loans in Dollars to Borrower on the Second Amendment Closing Date, in
an aggregate amount together with the Term Loans made on May 1, 2015, October
14, 2016, and during the Delayed Draw Availability Period not to exceed such
Term Loan Lender’s Commitment Percentage of the Term Loan Facility. Each Term
Loan Borrowing shall consist of Term Loans made simultaneously by the Term Loan
Lenders in accordance with their respective Commitment Percentage of the Term
Loan Facility. Amounts borrowed under this Section 2.1(b) and repaid or prepaid
may not be reborrowed.”


(i)    Amendment of Section 3.2(c). Section 3.2(c) of the Credit Agreement is
amended and restated as follows:


“(c)    Borrower shall repay the outstanding principal amount of each Swing Line
Loan on the earlier to occur of (i) the date that is fifteen (15) Business Days
after such Swing Line Loan is made, and (ii) the Termination Date for the
Revolver Facility.”


(j)    Amendment of Section 3.2(d). Section 3.2(d) of the Credit Agreement is
amended and restated as follows:


“(d)    The Term Loan Principal Debt is due and payable in equal quarterly
installments, such that five percent (5%) of the Term Loan Principal Debt
outstanding on the Second Amendment Closing Date is repaid in each consecutive
period of four (4) Quarterly Dates, with the first such payment due on January
31, 2020, and continuing on each consecutive Quarterly Date thereafter. A final
payment is due on the Termination Date for the Term Loan Facility in an amount
equal to all Term Loan Principal Debt then outstanding.”




3



--------------------------------------------------------------------------------





(k)    Amendment of Section 9.2. The first sentence in Section 9.2 of the Credit
Agreement is amended and restated as follows:


“Borrower will use all of the proceeds of (a) Revolving Loans, L/Cs, and L/C
Borrowings for working capital, to make advances and other investments permitted
by Section 10.8, to make acquisitions permitted under Section 10.11, to make
capital expenditures permitted under Section 10.18, and for other general
corporate purposes, and (b) Term Loans to redeem the 2019 VRI Subordinated Notes
and the Vail Bonds and to consummate the Whistler Acquisition, the 2018
Acquisitions and the Peak Resorts Acquisition.”
(l)    Amendment of Section 9.7(b). Section 9.7(b) of the Credit Agreement is
amended to replace each reference to “10%” therein to read as “7.5%”.


(m)    Amendment of Section 10.08(u). Section 10.08(u) of the Credit Agreement
is amended and restated to read as follows:


“(u)     (i) loans, advances, investments in the Whistler Acquisition
Subsidiaries required to consummate the Whistler Acquisition and (ii) loans,
advances, investments in the Peak Resorts Acquisition Subsidiaries to consummate
the Peak Resorts Acquisition;”


(n)    Amendment of Section 10.11(a). Section 10.11(a) of the Credit Agreement
is amended to add a new clause (iv) to read as follows:


“(iv)    the Company, VRAD Holdings, Inc. and the Peak Resorts Acquisition
Subsidiaries may consummate the Peak Resorts Acquisition.”
(o)    Amendment of Section 10.11. Section 10.11 of the Credit Agreement is
amended to add a new clause (c) to read as follows:


“(c)    No limited liability company organized or formed under the laws of the
State of Delaware (a “Delaware LLC”) shall divide into two or more Delaware LLCs
pursuant to Section 18-217 of the Delaware Limited Liability Company Act without
giving Administrative Agent prior written notice of such division.”
(p)    Amendment of Section 15. Section 15 of the Credit Agreement is amended to
add a new Section 15.25 to read as follows:


“15.25    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Papers provide support, through a guarantee or otherwise, for any Financial
Hedge or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Papers and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such


4



--------------------------------------------------------------------------------





Supported QFC and the benefit of such QFC Credit Support (and any interest and
obligation in or under such Supported QFC and such QFC Credit Support, and any
rights in property securing such Supported QFC or such QFC Credit Support) from
such Covered Party will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if the Supported QFC and such
QFC Credit Support (and any such interest, obligation and rights in property)
were governed by the laws of the United States or a state of the United States.
In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
under the Loan Papers that might otherwise apply to such Supported QFC or any
QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Loan Papers were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.
As used in this Section 15.25, the following terms have the following meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. §252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. §47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. §382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).”
(q)    Amendment to Schedule 1. The “Lenders and Commitments” table set forth on
Schedule 1 to the Credit Agreement is amended and restated in its entirety as
set forth on Schedule 1 attached hereto.


(r)    Amendment to Schedule 8.2. Schedule 8.2 to the Credit Agreement is
amended and restated in its entirety as set forth on Schedule 8.2 attached
hereto.


2.    Representations and Warranties. As a material inducement to the Lenders
and Administrative Agent to execute and deliver this Amendment, the Company
represents and warrants to the Lenders and Administrative Agent (with the
knowledge and intent that Administrative Agent and the Lenders party hereto are
relying upon the same in entering into this Amendment) that: (a) the Company and
the Guarantors have all requisite authority and power to execute, deliver, and
perform their respective obligations under this Amendment and the Guarantors’
Consent and Agreement, as the case may be, which execution, delivery, and
performance have been duly authorized by all necessary action, require no
Governmental Approvals, and do not violate the respective certificates of
incorporation or organization, bylaws, or operating agreement, or other
organizational or formation documents of such entities; (b) upon execution and
delivery by the Company, the Guarantors, Administrative Agent, and the Lenders
party hereto, this Amendment will constitute the legal and binding obligation of
each of the Company, and the Guarantors, enforceable against


5



--------------------------------------------------------------------------------





such entities in accordance with the terms of this Amendment, except as that
enforceability may be limited by general principles of equity or by bankruptcy
or insolvency laws or similar laws affecting creditors’ rights generally; (c)
before and after giving effect to this Amendment, all representations and
warranties in the Loan Papers are true and correct as though made on the date
hereof, except to the extent that any of them speak to a specific date or the
facts on which any of them are based have been changed by transactions
contemplated or permitted by the Credit Agreement; and (d) after giving effect
to this Amendment, no Default or Potential Default has occurred and is
continuing.


3.    Conditions Precedent to Effective Date. This Amendment shall be effective
on the date (the “Effective Date”) upon which Administrative Agent receives each
of the following items:


(a)    counterparts of this Amendment executed by the Company, Administrative
Agent, and the Lenders;


(b)    a restated Revolver Note payable to each Revolver Lender that so
requests;


(c)    a restated Term Loan Note payable to each Term Loan Lender that so
requests;


(d)    the Guarantors’ Consent and Agreement executed by each Guarantor;


(e)    payment of all fees payable on or prior to the Effective Date pursuant to
the Credit Agreement and Fee Letter (as amended by that certain Fee Letter
Amendment dated of even date hereof);
 
(f)    a certificate of each Company dated as of the Effective Date signed by a
Responsible Officer of Borrower and each Guarantor (A) certifying and attaching
the resolutions adopted by each such entity approving or consenting to this
Amendment, and (B) in the case of Borrower, certifying that, before and after
giving effect to this Amendment, (1) the representations and warranties
contained in Section 8 of the Credit Agreement and the other Loan Papers are
true and correct on and as of the Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and (2) no Default or
Potential Default exists or would result from this Amendment;


(g)    Legal opinions of in-house counsel to the Restricted Companies and
Gibson, Dunn & Crutcher, LLP, special New York counsel to the Restricted
Companies, each in form and substance satisfactory to Administrative Agent; and


(h)    evidence that all conditions precedent to the consummation of the Peak
Resorts Acquisition other than the payment of consideration thereunder using the
proceeds of the Term Loans and such other conditions that can only be satisfied
substantially concurrently with the closing of the Peak Resorts Acquisition have
been satisfied, together with executed copies of the Peak Resorts Acquisition
Agreement and any material agreement related thereto, in each case, in form and
substance satisfactory to Administrative Agent and its counsel.


4.     New Lender; Assignment and Reallocation of Commitments.


(a)    On the Effective Date, each of the banks and financial institutions party
to this Amendment and identified on the signature pages hereto as New Lenders
(each a “New Lender”) (i) shall be deemed automatically to have become a party
to the Credit Agreement and have all the rights and obligations of a “Lender ”
under the Credit Agreement as if it were an original signatory thereto and (ii)
agrees to be bound


6



--------------------------------------------------------------------------------





by the terms and conditions set forth in the Credit Agreement as if it were an
original signatory thereto. Each New Lender hereby confirms that it has received
a copy of the Loan Papers and the exhibits related thereto, together with copies
of the documents which were required to be delivered under the Credit Agreement
as a condition to the making of the Loans and other extensions of credit
thereunder. Each New Lender acknowledges and agrees that it has made and will
continue to make, independently and without reliance upon Administrative Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, its own credit analysis and decisions relating to the Credit
Agreement. Each New Lender further acknowledges and agrees that Administrative
Agent has not made any representations or warranties about the credit worthiness
of Borrower or any of its Subsidiaries or any other party to the Credit
Agreement or any other Loan Paper or with respect to the legality, validity,
sufficiency or enforceability of the Credit Agreement or any other Loan Paper or
the value of any security therefor.


(b)    On the Effective Date, each Lender (including each New Lender) hereby
sells, assigns, transfers and conveys to the other Lenders, and each Lender
hereby purchases and accepts, so much of the Revolver Commitment, the
outstanding Revolver Commitment Usage, the Term Loan Principal Debt, LC Exposure
and Swing Line Borrowings under the Credit Agreement such that immediately after
giving effect to this Amendment, the Revolver Commitment and the Term Loan
Commitment of each Lender shall be as set forth on Schedule 1 hereto. The
foregoing assignments, transfers and conveyances are without recourse to any
Lender and without warranties whatsoever by Administrative Agent, L/C Issuer or
Swing Line Lender as to title, enforceability, collectability, documentation or
freedom from liens and encumbrances, in whole or in part, other than the
warranty or any such assigning Lender that it has not previously sold,
transferred, conveyed, encumbered or assigned such interests.


5.     Designation of Unrestricted Subsidiaries. Pursuant to Section 9.11 of the
Credit Agreement, the Company hereby designates the entities listed on Annex A
attached hereto as Unrestricted Subsidiaries and hereby confirms that such
designation satisfies the requirements set forth in Section 9.11 of the Credit
Agreement, except as provided in Section 1.8 of the Credit Agreement.


6.    Expenses. The Company shall pay all reasonable out-of-pocket fees and
expenses paid or incurred by Administrative Agent incident to this Amendment,
including, without limitation, the reasonable fees and expenses of
Administrative Agent’s counsel in connection with the negotiation, preparation,
delivery, and execution of this Amendment and any related documents.


7.    Ratifications. The Company and each Guarantor (by executing the
Guarantors’ Consent and Agreement attached hereto) (a) ratifies and confirms all
provisions of the Loan Papers; (b) ratifies and confirms that all Guaranties,
assurances, and Liens granted, conveyed, or assigned to Administrative Agent,
for the benefit of the Lenders, under the Loan Papers are not released, reduced,
or otherwise adversely affected by this Amendment and continue to guarantee,
assure, and secure full payment and performance of Company’s present and future
Obligations to Administrative Agent and the Lenders; and (c) agrees to perform
such acts and duly authorize, execute, acknowledge, deliver, file, and record
such additional documents, and certificates as Administrative Agent may
reasonably request in order to create, perfect, preserve, and protect those
guaranties, assurances, and liens.


8.    Miscellaneous. Unless stated otherwise herein, (a) the singular number
includes the plural, and vice versa, and words of any gender include each other
gender, in each case, as appropriate, (b) headings and captions shall not be
construed in interpreting provisions of this Amendment, (c) this Amendment shall
be governed by and construed in accordance with the laws of the State of New
York, (d) if any part of this Amendment is for any reason found to be
unenforceable, all other portions of it shall nevertheless remain enforceable,
(e) this Amendment may be executed in any number of counterparts with the same
effect as if all signatories had signed the same document, and all of those
counterparts shall be construed together to


7



--------------------------------------------------------------------------------





constitute the same document and facsimile and electronic (e.g. pdf) signatures
shall constitute originals for all intents and purposes hereof, (f) this
Amendment is a “Loan Paper” referred to in the Credit Agreement, and the
provisions relating to Loan Papers in Section 15 of the Credit Agreement are
incorporated herein by reference, (g) this Amendment, the Credit Agreement, as
amended by this Amendment, and the other Loan Papers constitute the entire
agreement and understanding among the parties hereto and supersede any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof, and (h) except as provided in this Amendment, the Credit
Agreement, the Notes, and the other Loan Papers are unchanged and are ratified
and confirmed.


9.    Parties. This Amendment binds and inures to the benefit of the Company,
the Guarantors, Administrative Agent, the Lenders, and their respective
successors and assigns.


The parties hereto have executed this Amendment in multiple counterparts as of
the date first above written.
Remainder of Page Intentionally Blank.
Signature Pages to Follow.














8



--------------------------------------------------------------------------------






 
 
 
VAIL HOLDINGS, INC., as the Company
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael Z. Barkin
 
 
 
 
 
Name: Michael Z. Barkin
 
 
 
 
Title: Executive Vice President &
 
 
 
 
 Chief Financial Officer





Signature Page to
Second Amendment to Eighth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





 
 
 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Scott Blackman
 
 
 
 
 
Name: Scott Blackman 

 
 
 
 
 
Title: Senior Vice President
 
 
 
 
 
 





Signature Page to
Second Amendment to Eighth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





 
 
 
BANK OF AMERICA, N.A.,
 
 
 
as an L/C issuer, a Swing Line Lender, a Revolver Lender and a Term Loan Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Scott Blackman
 
 
 
 
 
Name: Scott Blackman 

 
 
 
 
 
Title: Senior Vice President
 
 
 
 
 
 





Signature Page to
Second Amendment to Eighth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





 
 
 
U.S. BANK NATIONAL ASSOCIATION,
 
 
 
as a Swing Line Lender, a Revolver Lender and a Term Loan Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Greg Blanchard
 
 
 
 
 
Name: Greg Blanchard
 
 
 
 
 
Title: Vice President
 
 
 
 
 
 





Signature Page to
Second Amendment to Eighth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
as an L/C Issuer, a Revolver Lender and a Term Loan Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Jason Weston
 
 
 
 
 
Name: Jason Weston
 
 
 
 
 
Title: Senior Vice President
 
 
 
 
 
 





Signature Page to
Second Amendment to Eighth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






 
 
 
SUNTRUST BANK
 
 
 
as a Revolver Lender and a Term Loan Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Justin Lien
 
 
 
 
 
Name: Justin Lien
 
 
 
 
 
Title: Director
 
 
 
 
 
 





Signature Page to
Second Amendment to Eighth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






 
 
 
BANK OF THE WEST,
 
 
 
as a Revolver Lender and a Term Loan Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Robert Likos
 
 
 
 
 
Name: Robert Likos
 
 
 
 
 
Title: Director
 
 
 
 
 
 





Signature Page to
Second Amendment to Eighth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






 
 
 
BOKF, NA DBA BOK FINANCIAL
 
 
 
as a Revolver Lender and a Term Loan Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Chris Golec
 
 
 
 
 
Name: Chris Golec
 
 
 
 
 
Title: Vice President
 
 
 
 
 
 





Signature Page to
Second Amendment to Eighth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






 
 
 
BMO HARRIS BANK N.A.,
 
 
 
as a Revolver Lender and a Term Loan Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Terry Switz
 
 
 
 
 
Name: Terry Switz
 
 
 
 
 
Title: Director
 
 
 
 
 
 





Signature Page to
Second Amendment to Eighth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






 
 
 
HSBC BANK USA, NATIONAL ASSOCIATION,
 
 
 
as a Revolver Lender and a Term Loan Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Ross Fleck
 
 
 
 
 
Name: Ross Fleck
 
 
 
 
 
Title: Global Relationship Manager
 
 
 
 
 
 





Signature Page to
Second Amendment to Eighth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






 
 
 
PNC BANK, NATIONAL ASSOCIATION,
 
 
 
as a New Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Sean Piper
 
 
 
 
 
Name: Sean Piper
 
 
 
 
 
Title: AVP
 
 
 
 
 
 





Signature Page to
Second Amendment to Eighth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






 
 
 
HSBC BANK AUSTRALIA LIMITED,
 
 
 
as a New Lender
 
 
 
 
For and on behalf of HSBC BANK USA, NATIONAL ASSOCIATION, its duly authorized
attorney pursuant to a power of attorney in the presence of
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Nadia Ladak
 
 
 
 
 
Name: Nadia Ladak
 
 
 
 
 
Title: Attorney
 
 
 
 
 
 
 
 
 
 
/s/ Weng Hang Lei Christie
 
 
 
 
 
Name: Weng Hang Lei Christie
 
 
 
 
 
Title: Witness
 





Signature Page to
Second Amendment to Eighth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






GUARANTORS’ CONSENT AND AGREEMENT
As an inducement to Administrative Agent and Lenders to execute, and in
consideration of and as a condition to Administrative Agent’s and Lenders’
execution of the foregoing Second Amendment to Eighth Amended and Restated
Credit Agreement (the “Second Amendment”), the undersigned hereby consent to the
Second Amendment, and agree that (a) the Second Amendment shall in no way
release, diminish, impair, reduce or otherwise adversely affect the respective
obligations and liabilities of each of the undersigned under each Guaranty
described in the Credit Agreement, or any agreements, documents or instruments
executed by any of the undersigned to create liens, security interests or
charges to secure any of the indebtedness under the Loan Papers, all of which
obligations and liabilities are, and shall continue to be, in full force and
effect, and (b) the Guaranty executed by each Guarantor is ratified, and the
“Guaranteed Debt” (as defined in each Guaranty) includes, without limitation,
the “Obligations” (as defined in the Credit Agreement). This consent and
agreement shall be binding upon the undersigned, and the respective successors
and assigns of each, shall inure to the benefit of Administrative Agent and
Lenders, and the respective successors and assigns of each, and shall be
governed by and construed in accordance with the laws of the State of New York.
 
 
 
Vail Resorts, Inc.
 
 
 
2006 Cimarron, LLC
 
 
 
 
By: Crested Butte, LLC
 
 
 
All Media Associates, Inc.
 
 
 
All Media Holdings, Inc.
 
 
 
Arrabelle at Vail Square, LLC
 
 
 
 
By: Vail Resorts Development Company
 
 
 
Beaver Creek Associates, Inc.
 
 
 
Beaver Creek Consultants, Inc.
 
 
 
Beaver Creek Food Services, Inc.
 
 
 
Booth Creek Ski Holdings, Inc.
 
 
 
BCRP Inc.
 
 
 
Breckenridge Resort Properties, Inc.
 
 
 
CB Commercial Properties '07, LLC
 
 
 
 
By: Crested Butte, LLC
 
 
 
Colorado Mountain Express, Inc.
 
 
 
Colter Bay Café Court, LLC
 
 
 
 
By: Grand Teton Lodge Company
 
 
 
Colter Bay Convenience Store, LLC
 
 
 
 
By: Grand Teton Lodge Company
 
 
 
Colter Bay Corporation
 
 
 
Colter Bay General Store, LLC
 
 
 
 
By: Grand Teton Lodge Company
 
 
 
Colter Bay Marina, LLC
 
 
 
 
By: Grand Teton Lodge Company
 
 
 
Crested Butte, LLC
 
 
 
Crystal Peak Lodge of Breckenridge, Inc.
 
 
 
DTPC, LLC
 
 
 
 
By: Rockresorts International, LLC



Guarantors’ Consent and Agreement to
Second Amendment to Eighth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





 
 
 
 
       By: Vail RR, Inc.
 
 
 
EpicSki, Inc.

 
 
 
Flagg Ranch Company
 
 
 
Gillett Broadcasting, Inc.
 
 
 
Grand Teton Lodge Company
 
 
 
Heavenly Valley, Limited Partnership
 
 
 
 
By: VR Heavenly I, Inc.
 
 
 
HVLP Kirkwood Services, LLC
 
 
 
 
By: Heavenly Valley, Limited Partnership
 
 
 
 
       By: VR Heavenly I, Inc.
 
 
 
Jackson Hole Golf and Tennis Club, Inc.
 
 
 
Jackson Hole Golf & Tennis Club Snack Shack, LLC
 
 
 
 
By: Grand Teton Lodge Company
 
 
 
Jackson Lake Lodge Corporation
 
 
 
Jenny Lake Lodge, Inc.
 
 
 
Jenny Lake Store, LLC
 
 
 
 
By: Grand Teton Lodge Company
 
 
 
JHL&S LLC
 
 
 
 
By: Teton Hospitality Services, Inc.
 
 
 
Keystone Conference Services, Inc.
 
 
 
Keystone Development Sales, Inc.
 
 
 
Keystone Food & Beverage Company
 
 
 
Keystone Resort Property Management Company
 
 
 
Keystone Ranch Water Company
 
 
 
Lake Tahoe Lodging Company
 
 
 
Lodge Properties Inc.
 
 
 
Lodge Realty, Inc.
 
 
 
La Posada Beverage Service, Inc.
 
 
 
 
By: Rockresorts International, LLC
 
 
 
 
       By: Vail RR, Inc.
 
 
 
Mt. CB Real Estate, LLC
 
 
 
 
By: Crested Butte, LLC
 
 
 
National Park Hospitality Company
 
 
 
Northstar Group Commercial Properties LLC
 
 
 
 
By: VR Acquisition, Inc.
 
 
 
Northstar Group Restaurant Properties, LLC
 
 
 
 
By: VR Acquisition, Inc.
 
 
 
Okemo Limited Liability Company
 
 
 
 
By: Triple Peaks LLC
 
 
 
 
       By: VR NE Holdings, LLC
 
 
 
 
              By: VR US Holdings, LLC
 
 
 
Okemo Mountain Food and Beverage, Inc.
 
 
 
One Ski Hill Place, LLC
 
 
 
 
By: Vail Resorts Development Company
 
 
 
Property Management Acquisition Corp., Inc.



Guarantors’ Consent and Agreement to
Second Amendment to Eighth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





 
 
 
RCR Vail, LLC
 
 
 
 
By: Vail Resorts Development Company

 
 
 
Rockresorts Arrabelle, LLC
 
 
 
 
By: Rockresorts International, LLC
 
 
 
 
       By: Vail RR, Inc.
 
 
 
Rockresorts Cordillera Lodge Company, LLC
 
 
 
 
By: Rockresorts International, LLC
 
 
 
 
       By: Vail RR, Inc.
 
 
 
Rockresorts DR, LLC
 
 
 
 
By: Rockresorts International, LLC
 
 
 
 
       By: Vail RR, Inc.
 
 
 
Rockresorts Equinox, LLC
 
 
 
Rockresorts Hotel Jerome, LLC
 
 
 
 
By: Rockresorts International, LLC
 
 
 
 
       By: Vail RR, Inc.
 
 
 
Rockresorts International, LLC
 
 
 
 
By: Vail RR, Inc.
 
 
 
Rockresorts, LLC
 
 
 
 
By: Rockresorts International, LLC
 
 
 
 
       By: Vail RR, Inc.
 
 
 
Rockresorts International Management Company
 
 
 
 
By: Rockresorts International, LLC
 
 
 
 
       By: Vail RR, Inc.
 
 
 
Rockresorts Ski Tip, LLC
 
 
 
 
By: Rockresorts International, LLC
 
 
 
 
       By: Vail RR, Inc.
 
 
 
Rockresorts Wyoming, LLC
 
 
 
 
By: Rockresorts International, LLC
 
 
 
 
       By: Vail RR, Inc.
 
 
 
Soho Development, LLC
 
 
 
 
By: Vail Associates Holdings, Ltd.
 
 
 
SSI Venture LLC
 
 
 
 
By: SSV Holdings, Inc.
 
 
 
SSV Online Holdings, Inc.
 
 
 
SSV Online LLC
 
 
 
 
By: SSV Holdings, Inc.
 
 
 
SSV Holdings, Inc.
 
 
 
Stampede Canteen, LLC
 
 
 
 
By: Grand Teton Lodge Company
 
 
 
Teton Hospitality Services, Inc.
 
 
 
The Chalets at the Lodge at Vail, LLC
 
 
 
 
By: Vail Resorts Development Company
 
 
 
The Sunapee Difference, LLC
 
 
 
 
By: Triple Peaks, LLC
 
 
 
 
       By: VR NE Holdings, LLC



Guarantors’ Consent and Agreement to
Second Amendment to Eighth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





 
 
 
 
              By: VR US Holdings, Inc.
 
 
 
The Village at Breckenridge Acquisition Corp., Inc.
 
 
 
Trimont Land Company

 
 
 
Triple Peaks LLC
 
 
 
 
By: VR NE Holdings, LLC
 
 
 
 
              By: VR US Holdings, Inc.
 
 
 
VA Rancho Mirage I, Inc.
 
 
 
VA Rancho Mirage II, Inc.
 
 
 
VA Rancho Mirage Resort, L.P.
 
 
 
 
By: VA Rancho Mirage I, Inc.
 
 
 
Vail/Arrowhead, Inc.
 
 
 
Vail Associates Holdings, Ltd.
 
 
 
Vail Associates Investments, Inc.
 
 
 
Vail Associates Real Estate, Inc.
 
 
 
Vail/Beaver Creek Resort Properties, Inc.
 
 
 
Vail Food Services, Inc.
 
 
 
Vail Hotel Management Company, LLC
 
 
 
 
By: Rockresorts International, LLC
 
 
 
 
       By: Vail RR, Inc
 
 
 
Vail Resorts Development Company
 
 
 
Vail Resorts Lodging Company
 
 
 
Vail RR, Inc.
 
 
 
Vail Summit Resorts, Inc.
 
 
 
Vail Trademarks, Inc.
 
 
 
VAMHC, Inc.
 
 
 
VR Acquisition, Inc.
 
 
 
VR CPC Holdings, Inc.
 
 
 
VR CPC Services, LLC
 
 
 
VR Heavenly Concessions, Inc.
 
 
 
VR Heavenly I, Inc.
 
 
 
VR Heavenly II, Inc.
 
 
 
VR Holdings, Inc.
 
 
 
VR US Holdings, Inc.
 
 
 
VR US Holdings II, LLC
 
 
 
 
By: VR US Holdings, Inc.
 
 
 
VR WM Holdings, LLC
 
 
 
 
By: VR US Holdings, Inc.
 
 
 
VR NE Holdings, LLC
 
 
 
 
By: VR US Holdings, Inc.
 
 
 
VR NW Holdings, Inc.





Guarantors’ Consent and Agreement to
Second Amendment to Eighth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
By:
/s/ Ryan Siurek
 
 
 
 
Name: Ryan Siurek
 
 
 
 
Title: Senior Vice President, Controller and Chief Accounting Officer
 
 
 
 
 







Guarantors’ Consent and Agreement to
Second Amendment to Eighth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






Annex A


Unrestricted Subsidiaries




Peak Resorts, Inc.
BLC Operators, Inc.
Boston Mills Ski Resort, Inc.
Brandywine Ski Resort, Inc.
Crotched Mountain Properties, LLC
Deltrecs, Inc.
Hidden Valley Golf and Ski, Inc.
JFBB Ski Areas, Inc.
L.B.O. Holding, Inc.
Mad River Mountain, Inc.
Mount Snow, Ltd.
Paoli Peaks, Inc.
Resort Holdings, L.L.C.
SNH Development, Inc.
Snow Creek, Inc.
Sycamore Lake, Inc.
WC Acquisition Corp.










--------------------------------------------------------------------------------






Schedule 1


Lenders and Commitments



LENDER
REVOLVER
COMMITMENT
COMMITMENT
PERCENTAGE (REVOLVER FACILITY)
LETTER OF CREDIT SUBLIMIT
SWING LOAN SUBLIMIT1
TERM LOAN COMMITMENT
COMMITMENT
PERCENTAGE (TERM LOAN FACILITY)
Bank of America, N.A.
$121,100,000.00
24.220000000%
$125,000,000
$75,000,0002
$302,712,500.00
24.217000000%
U.S. Bank
National Association
$107,150,000.00
21.430000000%
--
$75,000,0002
$267,850,000.00
21.428000000%
Wells Fargo Bank, National Association
$107,150,000.00
21.430000000%
$75,000,000
--
$267,850,000.00
21.428000000%
SunTrust Bank
$57,025,000.00
11.405000000%
--
--
$142,587,500.00
11.407000000%
PNC Bank, National Association
$28,575,000.00
5.715000000%
--
--
$71,425,000.00
5.714000000%
Bank of the West
$22,850,000.00
4.570000000%
--
--
$57,150,000.00
4.572000000%
BMO Harris Bank N.A.
$20,000,000.00
4.000000000%
--
--
$50,000,000.00
4.000000000%
HSBC Bank USA, National Association
$20,000,000.00
4.000000000%
--
--
$38,000,000.00
3.040000000%
HSBC Bank Australia Limited
$0.00
0.000000000%
--
--
$12,000,000.00
0.960000000%
BOKF, N.A. dba BOK Financial
$16,150,000.00
3.230000000%
--
--
$40,425,000.00
3.234000000%
Totals
$500,000,000.00
100.000000000%
$200,000,000.00
$75,000,000.00
$1,250,000,000.00
100.000000000%





    
1 Part of, and not in addition to, the Revolver Commitment.
2 Each Swing Line Lender has a limit of $75,000,000 with an aggregate limit
among all Swing Line Lenders of $75,000,000.